Citation Nr: 1818377	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  12-11 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include an ulcer disorder, esophagitis, and gastritis, to include as secondary to the service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial disability rating in excess of 10 percent for GERD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1989 to April 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In the 2010 rating decision, the RO denied the claim for service connection for an ulcer disorder, and the RO awarded service connection for GERD and assigned a noncompensable rating, effective from May 1, 2010.  In a February 2015 rating decision, the initial assigned evaluation for GERD was increased to 10 percent disabling, effective from May 1, 2010.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A copy of the hearing transcript has been associated with the electronic record 

In October 2014 and August 2016, the Board remanded the matters on appeal for additional development
. 
The VA examination reports reflect diagnoses of resolved ulcers, gastritis, and esophagitis.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the service-connection issue on appeal includes not only an ulcer disorder but also gastritis and esophagitis.  Therefore, the issue is as stated on the first page of this decision.
 
In February 2017, the Veteran filed a new claim for an increased rating for GERD.  As the RO noted in July 2017, a claim for an increased rating for GERD is before the Board and not the RO.

As previously noted in October 2014 and August 2016, the issues of entitlement to service connection for sleep apnea, and entitlement to service connection for breathing problems, to include as secondary to sleep apnea, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2012 substantive appeal.  A February 2017 disability benefits questionnaire reflects that the Veteran has sleep impairment from his service-connected GERD.  This document raises the issue of entitlement to service connection for a sleep disorder secondary to service-connected GERD.

The issues of entitlement to service connection for sleep apnea, a breathing disorder, to include as secondary to sleep apnea, and a sleep disorder as secondary to GERD have been raised by the record in April 2012 and February 2017 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As the Board is considering a secondary service connection theory of entitlement, the Veteran must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C. §§ 5103, 5103A (2012).

The Veteran submitted a disability benefits questionnaire in February 2017 but it was not signed and dated by a medical professional.  The RO should inform the Veteran that he needs to submit a signed-and-dated disability benefits questionnaire.

The Veteran underwent a VA examination for his GERD in April 2017, but that examiner did not review the electronic record.  Moreover, the findings on the April 2017 VA examination are different from the findings noted in the unsigned February 2017 disability benefits questionnaire.  

In August 2016, the Board remanded the claim of entitlement to service connection for an ulcer disorder for a medical opinion on whether the Veteran has current ulcer disorder that is controlled by medication.  In an October 2016 medical opinion, the January 2015 VA examiner only addressed the existence of an esophageal ulcer and not the duodenal ulcer that she discussed in her January 2015 VA examination report.  Therefore, the RO did not comply with the directives of the August 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the RO obtained records from San Antonio Military Medical Center in 2017.  These records, including  a report of a 2016 esophagogastroduodenoscopy showing duodenitis, were not available for review by the January 2015 VA examiner when she rendered a medical opinion in October 2016.

For these reasons, another VA examination addressing the current severity of GERD and the nature and severity of other gastrointestinal disorders is warranted.

As the claims are being remanded for other reasons, the AOJ should obtain any additional records from San Antonio Military Medical Center from March 2017 to the present.  Similarly, in another claim in November 2014, the Veteran reported receiving treatment from the Southern Arizona VA Health Care System in Tucson, Arizona, in February and March 2010.  The AOJ should obtain these records.  The RO obtained the Veteran's treatment records from his primary care provider in Tennessee in February 2015.  Since February 2015, the Veteran moved from Tennessee to Texas.  The RO should ask the Veteran to identify all treatment since February 2015 and obtain any identified records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the Veteran, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for his gastrointestinal disorders, to include all treatment from February 2015 to the present, and obtain any identified records.  Obtain any additional records from San Antonio Military Medical Center from March 2017 to the present.  Regardless of the Veteran's response obtain all records from the Southern Arizona VA Health Care System in Tucson, Arizona, in February and March 2010.

3.  Inform the Veteran that the esophageal conditions (including gastroesophageal reflux disease (GERD), hiatal hernia, and other esophageal disorders) disability benefits questionnaire submitted in February 2017 was not signed and dated by a medical professional and that he needs to submit a disability benefits questionnaire that is signed and dated by a medical professional.

4.  After the development in 1 through 3 is completed, with an appropriate examiner to determine the current severity of his service-connected GERD and nature and severity of other gastrointestinal disorders.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 
	
A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner is asked to comment on whether there is stricture, spasm (cardiospasm), or acquired diverticulum of the esophagus, and if so, the degree of severity.

b)  The examiner should opine on whether the Veteran has a current disability manifested by gastric folds in antrum found on a 2016 esophagogastroduodenoscopy.

c)  The examiner should opine on whether the Veteran has a current disability manifested by duodenitis found on a 2016 esophagogastroduodenoscopy.

d)  The examiner should provide an opinion as to whether the Veteran has or has had a current ulcer disorder involving the esophagus, stomach, or duodenum since May 2010, to include any ulcer disorder that is controlled by medication.  In doing so, the VA examiner is asked to discuss whether the Veteran's ulcers disorder would become symptomatic without the daily use of medication.

e)  The examiner should provide an opinion as to whether the Veteran has or has had gastritis since May 2010, to include any gastritis that is controlled by medication.  In doing so, the VA examiner is asked to discuss whether the Veteran's gastritis would become symptomatic without the daily use of medication.

f)  The examiner should provide an opinion as to whether the Veteran has or has had esophagitis since May 2010, to include any esophagitis that is controlled by medication.  In doing so, the VA examiner is asked to discuss whether the Veteran's esophagitis would become symptomatic without the daily use of medication.

g)  For any current gastrointestinal disorder other than GERD, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the current gastrointestinal disorder is related to service.

h)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current gastrointestinal disorder was (1) caused by or (2) aggravated by the service-connected GERD.

If the medical provider finds that the current gastrointestinal disorder was aggravated by the service-connected GERD, then the examiner should quantify the degree of aggravation.

A complete rationale for any opinion offered must be provided.

5.  Thereafter, the AOJ must readjudicate the issues on appeal, with consideration of all evidence of record and with consideration of whether a separate rating is warranted for stricture, spasm (cardiospasm), or acquired diverticulum of the esophagus under 38 C.F.R. § 4.114, Diagnostic Codes 7203-05 (2017).  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







